Licking C.P. No. 04 CR 464. This cause came on for further consideration of appellant’s motion for stay of execution scheduled for April 2, 2008. Upon consideration thereof,
It is ordered by the court that the motion is granted.
It is further ordered that this stay shall remain in effect until exhaustion of all state post-conviction proceedings, including any appeals.
It is further ordered that counsel for appellant and for the appellee shall notify this court when all proceedings for post-conviction relief before the courts of this state have been exhausted.